1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 12cr00860 JAH
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13   v.                                                  REDUCE SENTENCE [Doc. No. 43]
14   JUAN MANUEL GARCIA-
     RODRIGUEZ,
15
                                     Defendant.
16
17
           Pending before the Court is Defendant’s motion to reduce his sentence pursuant to
18
     18 U.S.C. section 3582. Defendant requests retroactive application of Amendment 782,
19
     which revised the guidelines applicable to drug offenses by reducing the offense levels for
20
     drug and chemical quantities. Under section 3582(c), a court may modify a term of
21
     imprisonment “if a defendant has been sentenced to a term of imprisonment based on a
22
     sentencing range that has subsequently been lowered by the Sentencing Commission.” The
23
     government opposes the motion and argues Defendant is not entitled to a reduction because
24
     his original sentence is lower than his amended guidelines.
25
           Upon Defendant’s plea of guilty to Counts 1 and 2 of the superseding information,
26
     knowing and intentional use of a communication facility in committing or facilitating a
27
     controlled substance offense in violation of Title 21, United States Code section 843 (b),
28

                                                     1
                                                                                    12cr00860 JAH
1    this Court sentenced Defendant to 48 months imprisonment for each count to run
2    consecutive for a total of 96 months followed by one year of supervised release for each
3    count to run concurrent.
4          A court conducts a two-step analysis when proceeding under section 3582(c)(2):
5    step one requires a court to determine the defendant’s eligibility for modification and extent
6    of reduction by determining what the guideline range would have been if the amendment
7    had been in effect at the time of sentencing, and step two instructs a court to consider any
8    applicable section 3553(a) factors and determine whether the reduction is warranted.
9    Dillon v. U.S., 560 U.S. 817, 827 (2010). Defendant’s amended guideline range remains
10   38 under the amended guidelines. Based upon a base offense level of 38, +2 for importation
11   of methamphetamine -3 for acceptance of responsibility, and a criminal history category
12   of III, results in a range of 262 to 327 months. Because his original sentence is lower than
13   his amended guideline range, Defendant is not entitled to a reduction of his sentence. USSG
14   § 1B1.10(b)(2)(A).
15         Accordingly, IT IS HEREBY ORDERED Defendant’s motion for reduction of
16   sentence is DENIED.
17   DATED:      November 15, 2018
                                                   _________________________
18
                                                   JOHN A. HOUSTON
19                                                 United States District Judge
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                       12cr00860 JAH
